AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)


                     Miguel Martinez-Bautista                                  Case Number: 3:19-mj-23032

                                                                               Crai" Jose nh Leff
                                                                               Defendant's Att rney


REGISTRATION NO. 87788298

THE DEFENDANT:
 12:1 pleaded guilty to count(s) _l_of_C_om---'-p_la_in_t_ _ _ _ _ _ _ _ _ _+-..,....~--'-'7~~'-'-"'~"'"-"'-cc·,F-+--
                                                                                         :·., ..
 •    was found guilty to count(s)
      after a plea of not guilty.                                            t . ··:                      ''.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bmeau of Prisons to be
imprisoned for a term of:

                                ~TIME SERVED                             •    _ _ _ _ _ _ _ _ _ _ days

 12:1 Assessment: $10 WAIVED                     12:1 Fine: WAIVED
 12:1 Comt recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Comt recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the comt and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thmsday, August 1, 2019
                                                                             Date of Imposition of Sentence


Received _.,_~~~~=~=·cc<-
              DUSM
                      _ _ __
                                                                             !QgARRY KWlRFON  J.C
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3:19-mj-23032
